         Case 1:19-cv-10434-LGS Document 14 Filed 12/27/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARY CORRADINO,
                                                           No. 1:19-cv-10434-LGS
                      Plaintiff,

              -against-                                    NOTICE OF DEFENDANTS’
                                                           MOTION TO DISMISS
LIQUIDNET HOLDINGS INC., AND SETH                          PLAINTIFF’S COMPLAINT
MERRIN,
                                                            Oral Argument Requested
                      Defendants.




               PLEASE TAKE NOTICE that, upon the Memorandum of Law in Support of

Defendants Motion to Dismiss the Amended Complaint, dated December 27, 2019, Defendants

Liquidnet Holdings, Inc., and Seth Merrin (collectively “Defendants”) will move this Court, before

the Honorable Lorna G. Schofield, United States District Judge, Southern District of New York,

at the United States Courthouse for the Southern District of New York, located at 40 Foley Square,

New York, New York 10007, on a date and time to be determined by the Court, for an order and

judgment, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, granting Defendants’

motion to dismiss, dismissing all causes of action in Plaintiff’s Complaint against one or more of

the Defendants, entering judgment for Defendants, and granting Defendants costs, fees, and

disbursements together with such other and further relief as the Court deems just, proper, and

equitable.
        Case 1:19-cv-10434-LGS Document 14 Filed 12/27/19 Page 2 of 2




Dated: New York, New York
       December 27, 2019
                                       /s/ A. Michael Weber
                                       A. Michael Weber
                                       Emma J. Diamond
                                       LITTLER MENDELSON, P.C.
                                       900 Third Avenue
                                       New York, NY 10022.3298
                                       212.583.9600

                                       Attorneys for Defendants
                                       Liquidnet Holdings, Inc., and Seth Merrin
